     Case 6:20-mc-00009 Document 1 Filed 05/15/20 Page 1 of 11 PageID #: 1



                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   OFFICE OF THE CLERK




In the Matter of:

        JASON LEE VAN DYKE (TX Bar #24057426) Cause Number: 6:20mc009



                    RECIPROCAL ATTORNEY DISCIPLINARY ORDER

        On April 30, 2020, the 271st District Court of Wise County, Texas entered an order

removing Jason Lee Van Dyke from the roll of attorneys admitted to ractice in the State of

Texas. Within twenty-one (21) days of service of the notice and order upon the attorney, the

attorney may file a motion for modification or revocation of the order, pursuant to Local Rule

AT-2(b)(2)(B). Unless the court receives, prior to that date, a response from Jason Lee Van

Dyke, IT IS ORDERED that Jason Lee Van Dyke s name shall be removed from the roll of

attorneys admitted to practice in this court effective thirty (30) days from the date of this order

pursuant to Local Rule AT-2(b)(2)(A).


       Signed this 15th day of May, 2020.


                                               DAVID A. O’TOOLE, Clerk of Court




                                              FOR THE COURT - BY DIRECTION
     Case 6:20-mc-00009 Document 1 Filed 05/15/20 Page 2 of 11 PageID #: 2




                        UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                     OFFICE OF THE CLERK

   David A. O Toole                                                              211 West Ferguson
     District Clerk                                                               Tyler, TX 75702


                                            May 15, 2020


Via: CERTIFIED MAIL-
     RETURN RECEIPT REQUESTED


Jason Lee Van Dyke (TX 24057426)
PO Box 2618
Decatur, TX 76234

Re: In the Matter of: Jason Lee Van Dyke, Cause Number: 6:20mc009


Dear Mr. Van Dyke,

Enclosed is a copy of a Reciprocal Attorney Disciplinary Order entered this date removing you
from the roll of attorneys admitted to practice in this Court.

In accordance with Local Rule AT-2(b)(2)(B), the attorney may file a motion for modification or
revocation of the order within twenty-one days of service of this notice. If no motion is filed
within the allotted twenty-one days, the Reciprocal Attorney Discipline Order will be in effect in
accordance with Local Rule AT-2(A).

                                                       Very truly yours,
                                                       David A. O Toole, Clerk




Enclosure.


Cc: Clerk, Fifth Circuit Court of Appeals
    American Bar Association Data Bank
    State Bar of Texas
    United States Bankruptcy Court
     Case 6:20-mc-00009 Document 1 Filed 05/15/20 Page 3 of 11 PageID #: 3




                                  CAUSE NO. CV20-02-085

COMMISSION FOR LAWYER                           §            IN THE DISTRICT COURT OF
DISCIPLI E                                      §
                                                §
V.                                              §            WISE COUNTY, TEXAS
                                                §
JASO LEE VAN DYKE                               §            271st JUDICIAL DISTRICT
(File No. 201807880)                            §
          AGREED JUDGMENT OF PARTIALLY PROBATED SUSPENSION

                                  Parties and Appearance

       On this day, came to be heard the above-styled and numbered cause. Pet tioner,

Commission for Lawyer Disc pline (Petitioner), and Respondent, JASON LEE VAN DYKE

(Respondent), Texas Bar Number 24057426, by and through his attorney of record, Alan

K. Taggart, announce that an agreement has been reached on all matters including the

imposition of a Partially Probated Suspension.

                                   Jurisdiction and Venue

       The Court finds that being specially appointed by the Texas Supreme Court, it has

jurisdiction over the parties and the subject matter of this action, and that venue is proper

in Wise County, Texas.

                                  Professional Misconduct

       The Court, having considered the pleadings and the agreement of the parties, finds

that Respondent, based on his plea of nolo contendere, has committed Professional

Misconduct as defined by Rule 1.06(CC) of the Texas Rules of Disciplinary Procedure by

violating Texas Disciplinary Rules of Professional Conduct 8.04(a)(2) and 8.04(a)(3). The

allegations of professional misconduct were brought to the attention of the State Bar of

Texas by a complaint filed by Thomas C. Retzlaff.


                  Agreed Jud ment of Partially Probated S spension - VanDvke.7880
                                              Page 1 of 9
     Case 6:20-mc-00009 Document 1 Filed 05/15/20 Page 4 of 11 PageID #: 4



                                           Sanction

       It is AGREED and ORDERED that the sanction of a Partially Probated Suspension

shall be imposed against Respondent in accordance with the Texas Rules of Disciplinary

Procedure. The sanction imposed against Respondent is the appropriate sanction for the

violations set forth in this judgment.

       Accordingly, it is ORDERED, ADJUDGED and DECREED that Respondent be

suspended from the practice of law for a period of eighteen (18) months, beginning May 1,

2020, and ending October 31, 2021, provided Respondent complies with the following

terms and conditions. Respondent shall be actively suspended from the practice of law for

a period of six (6) months beginning May 1, 2020, and ending October 31, 2020. The

twelve (12) month period of probated suspension shall begin on November 1, 2020, and

shall end on October 31,2021. If Respondent complies with all of the following terms and

conditions timely, the twelve (12) month period of probate suspension shall begin on

November 1, 2020, and shall end on October 31, 2021:

       1. Respondent shall pay all reasonable and necessary attorney s fees
             and direct expenses to the State Bar of Texas in the amount of Six
              Thousand Four Hundred and no/100 Dollars ($6,400.00). The
              payment of attorney s fees and direct expenses shall be made in six
              (6) monthly installments, with the first five (5) payments in the amount
              of One Thousand Sixty Six Dollars and 67/100 ($1,066.67), and the
              final payment in the amount of One Thousand Sixty Six Dollars and
              65/100 ($1,066.65). Each payment is due on or before the (1 st) day of
              each month, beginning May 1, 2020, and ending with the sixth (6th)
              and final payment on October 1, 2020. The attorney s fees and
              expense payment shall be made by certified or cashier’s check or
              money order, made payable to the State Bar of Texas, and delivered
              to the State Bar of Texas, Chief Disciplinary Counsel’s Office, P.O.
              Box 12487, Austin, TX 78711-2487 (1414 Colorado St., Austin, TX
              78701).

       2. Respondent shall make contact with the Chief Disciplinary Counsel’s Offices’
             Compliance Monitor at 877-953-5535, ext. 1334 and Special Programs


                  A reed Jud ment of Partially Probated Sus ension - VanDvke.7880
                                            Page 2 of 9
    Case 6:20-mc-00009 Document 1 Filed 05/15/20 Page 5 of 11 PageID #: 5




             Coordinator at 877-953-5535, ext. 1323, not later than seven (7) days after
             receipt of a copy of this judgment to coordinate Respondent s compliance.


       Should Respondent fail to comply with all of the above terms and conditions timely,

Respondent shall remain actively suspended until the date of compliance or until October

31,2021, whichever occurs first.

                              Terms of Active Suspension

       It is further ORDERED that during the term of acti e suspension ordered herein, or

that may be imposed upon Respondent by the Court as a result of a probation revocation

proceeding, Respondent shall be prohibited from practicing law in Texas; holding himself

out as an attorney at law; performing any legal services for others; accepting any fee

directly or indirectly for legal services; appearing as counsel or in any representative

capacity in any proceeding in any Texas or Federal court or before any administrative

body; or holding himself out to others or using his name, in any manner, in conjunction with

the words "attorney at law," "attorney," "counselor at law," or "lawyer."

       It s further ORDERED that, on or before May 1,2020, Respondent shall notify each

of Respondent's current clients and opposing counsel in writing of this suspension.

       In addition to such notification, it is further ORDERED Respondent shall return any

files, papers, unearned monies and other property belonging to current clients in

Respondent's possession to the respective clients or to another attorney at the client's

request.

       It is further ORDERED Respondent shall file with the State Bar of Texas, Chief

Disciplinary Counsel’s Office, P.O. Box 12487, Austin, TX78711-2487 (1414 Colorado St.,

Austin, TX 78701), on or before May 1, 2020, an affidavit stating all current clients and



                 A reed Judgment of Partially Probated Suspension - VanDvke.7880
                                           Page 3 of 9
     Case 6:20-mc-00009 Document 1 Filed 05/15/20 Page 6 of 11 PageID #: 6



opposing counsel have been notified of Respondent's suspension and that all files, papers,

monies and other property belonging to all current clients have been returned as ordered

herein.

       It is further ORDERED Respondent shall, on or before May 1,2020, notify in writing

each and every justice of the peace, judge, magistrate, administrative judge or officer and

chief justice of each and every court or tribunal in which Respondent has any matter

pending of the terms of this judgment, the style and cause number of the pending

matter(s), and the name, address and telephone number of the client(s) Respondent is

representing. Respondent shall not fee required to do so in cases where he is appearing

pro se.

       It is further ORDERED Respondent shall file with the State Bar of Texas, Ch ef

Disciplinary Counsel s Office, P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St,

Austin, TX 78701), on or before May 1,2020, an affidavit stating Respondent has notified

in writing each and every justice of the peace, judge, magistrate, and chief justice of each

and every court in which Respondent has any matter pending of the terms of this judgment,

the style and cause number of the pending matter(s), and the name, address and

telephone number of the client(s) Respondent is representing in Court.

       It s further ORDERED that, on or before May 1,2020, Respondent shall surrender

his law license and permanent State Bar Card to the State Bar of Texas, Chief Disciplinary

Counsel s Office, P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St., Austin, TX

78701), to be forwarded to the Supreme Court of Texas. In the event Respondent’s law

license or State Bar Card cannot be located, Respondent shall, on or before May 1 , 2020,

file an affidavit with the State Bar of Texas, Chief Disciplinary Counsel s Office, P.O. Box



                 Agreed Judgment of Partially Probated Suspension - VanDvke.7880
                                           Page 4 of 9
    Case 6:20-mc-00009 Document 1 Filed 05/15/20 Page 7 of 11 PageID #: 7



12487, Austin, TX 78711-2487 (1414 Colorado S , Austin, TX 78701), stating that his law

license and/or State Bar Card cannot be located.

                                    Terms of Probation

       It is further ORDERED, that during all periods of suspension, Respondent shall be

under the following terms and conditions:

       3. Respondent shall not violate any term of this judgment.

       4. Respondent shall not engage in professional misconduct as defined
              by Rule 1.06(W) of the Texas Rules of Disciplinary Procedure.

       5. Respondent shall not violate any state or federal criminal statutes.

       6. Respondent shall keep State Bar of Texas membership department
             notified of current mailing, residenc and business addresses and
             telephone numbers.

       7. Respondent shall comply with Minimum Continuing Legal Education
             requirements.

       8. Respondent shall comply with Interest on Lawyers Trust Account
              (IOLTA) requirements.

       9. Respondent shall promptly respond to any request for information
             from the Chief Disciplinary Counsel in connection with any
             investigation of any allegations of professional misconduct.

       10. Respondent shall make contact with the Chief Disciplinary Counsel s
             Offices Compliance Monitor at 877-953-5535, ext. 1334 and Special
             Programs Coordinator at 877-953-5535, ext. 1323, not later than
             seven (7) days after receipt of a copy of this judgment to coordinate
             Respondent’s compliance.

                             Attorney s Fees and Expenses

       It is further ORDERED Respondent shall pay all reasonable and necessary

attorney’s fees and direct expenses to the State Bar of Texas in the amount of Six

Thousand Four Hundred and no/100 Dollars ($6,400.00). The payment of attorney’s fees

and direct expenses shall be made in six (6) monthly installments, with the first five (5)

                A reed Jud ment of Partially Probated Suspension - VanDvke.7880
                                          Page 5 of 9
     Case 6:20-mc-00009 Document 1 Filed 05/15/20 Page 8 of 11 PageID #: 8



payments in the amount of One Thousand Sixty Six Dollars and 67/100 ($1,066.67), and

the final payment in the amount of One Thousand Sixty Six Dollars and 65/100

($1,066.65). Each payment is due on or before the (1st) day of each month, beginning May

1, 2020, and ending with the sixth (6th) and final payment on October 1, 2020. The

attorney s fees and expense payment shall be made by certified or cashier's check or

money order, made payable to the State Bar of Texas, and delivered to the State Bar of

Texas, Chief Disciplinary Counsel s Office, P.O. Box 12487, Austin, TX 78711-2487 (1414

Colorado St, Austin, TX 78701).

       It is further ORDERED that all amounts ordered herein are due to the misconduct of

Respondent and are assessed as a part of the sanction in accordance with Rule 1.06(FF)

of the Texas Rules of Disciplinary Procedure. Any amount not paid shall accrue interest at

the maximum legal rate per annum until paid and the State Bar of Texas shall have all writs

and other post-judgment remedies against Respondent in order to collect all unpaid

amounts.

       It is further ORDERED that Respondent shall remain actively suspended from the

practice of law as set out above until such time as Respondent has completely paid

attorney fees and direct expenses in the amount of Six Thousand Four Flundred Dollars

and No/100 ($6,400.00) to the State Bar of Texas.

                                   Probation Revocation

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that if evidence arises

that Respondent has committed professional misconduct or has violated any term of this

judgment, the State Bar of Texas may, in addition to all other remedies available, file a

motion to revoke probation with the District Court in the County of Respondent’s residence



                 A reed Jud ment of Partially Probated Sus ension - VanDvke.7880
                                             Page 6 of 9
    Case 6:20-mc-00009 Document 1 Filed 05/15/20 Page 9 of 11 PageID #: 9



or place of practice and serve a photocopy of the Motion on Respondent pursuant to

Tex.R.Civ.P. 21a.


       The Court shall, without the aid of a jury and within thirty (30) days of service of the

motion upon Respondent, conduct an evidentiary hearing. At the hearing, the Court shall

determine by a preponderance of the evidence whether Respondent has violated any term

or condition of probation of this Judgment. If the Court finds that Respondent has

committed acts of professional misconduct during the period of probated suspension or

violated any term of this probation or this Judgment, the Court shall enter an Order

revoking probation and placing Respondent on active suspension from the date of such

revocation order. Upon revocation, Respondent shall be actively suspended for the full six

(6) month term of suspension and shall not be given credit for any term of probation served

prior to the revocation. An order revoking probation may not be superseded or stayed.

       IT IS FURTHER ORDERED that any conduct on the part of Respondent which

serves as the basis for a motion to revoke probation may also be brought as independent

grounds for discipline as allowed under the Texas Disciplinary Rules of Professional

Conduct and Texas Rules of Disciplinary Procedure and/or the State Bar Rules.

                                         Publication

       This suspension shall be made a matter of record and appropriately published in

accordance with the Texas Rules of Disciplinary Procedure.

                                   Order to District Clerk

       IT IS FURTHER ORDERED that the Clerk of this Court shall forward a certified copy

of the current Disciplinary Petition on file in this case, along with a certified copy of this

Agreed Judgment of Partially Probated Sus ension, to the following: (1) Clerk of the



                 A reed Jud ment of Partially Probated Suspension - VanDvke.7880
                                           Page 7 of 9
   Case 6:20-mc-00009 Document 1 Filed 05/15/20 Page 10 of 11 PageID #: 10



Supreme Court of Texas, Supreme Court Building, P.O. Box 12248, Austin, Texas 78711-

2248; (2) Heather White, Office of the Chief Disciplinary Counsel, State Bar of Texas, P.O.

Box 12487, Austin, Texas 78711-2487; (3) Kristin V. Brady, Assistant Disciplinary Counsel,

Office of the Chief Disciplinary Counsel, State Bar of Texas, 14651 Dallas Parkway, Suite

925, Dallas, Texas 75254-8867; and (4) Respondent, by and through his attorney of

record, Alan K. Taggart, 2490 W. White Avenue, McKinney, Texas 75071-3104.

                                         Other Relief

      All requested relief not expressly granted herein is expressly DENIED.




                                            Honorgfe le Dennise Garcia
                                            Judge Presiding by Appointment




                 Agreed Judgment of Partially Probated Suspension - VanDvke.7880
                                           Page B of 9
  Case 6:20-mc-00009 Document 1 Filed 05/15/20 Page 11 of 11 PageID #: 11




AGREED AS TO BOTH FORM AND SUBSTANCE:




                                                     Kristin Virginia Brady
                                                     State Bar No. 24082719
Respondent                                           Counsel for Petitioner



  /s/ Alan K. Taggart/s/
Alan K. Taggart
State Bar No. 19608474
Counsel for Respondent




                  A reed Jud ment of Partially Probated Suspension - VanDvke.7880
                                            Page 9 of 9
